 

 



Execution Copy 

 

 

 

 

 

SECURITIES PURCHASE AGREEMENT

 

 

by and among

 

FANTD LLC

 

MGT CAPITAL INVESTMENTS, INC.

 

MGT SPORTS, INC.

 

and

 

CERTAIN MEMBERS OF FANTD LLC, as Sellers

 

 

April 22, 2013

 

 

 

 

 

 

Table of Contents

 

Page



1. DEFINITIONS; INTERPRETATION 1   1.1 Definitions 1   1.2 Interpretation 4 2.
PRE-CLOSING AGREEMENTS; SECURITIES PURCHASE 5   2.1 Conduct of the Business 5  
2.2 Additional Listing Application 5   2.3 The Sale of the Transferred Interests
5   2.4 Payment of Cash; Issuance of Common Stock 5   2.5 Closing 5   2.6
Closing Deliverables and Actions 6   2.7 Additional Conditions to Obligations of
the Sellers 6   2.8 Additional Conditions to Obligations of the MGT Parties 7  
2.9 Termination 7   2.10 Effect of Termination 8 3. REPRESENTATIONS AND
WARRANTIES REGARDING THE SELLERS 8   3.1 Capacity 8   3.2 Execution; Validity of
Agreement 8   3.3 Ownership of Transferred Interests 8   3.4 Consents and
Approvals; No Violations 9   3.5 Litigation 9   3.6 Brokers and Finders 9   3.7
Investment Representations 9 4. REPRESENTATIONS AND WARRANTIES REGARDING THE
COMPANY 10   4.1 Incorporation; Authority 10   4.2 Execution; Validity of
Agreement; Due Authorization 11   4.3 Consents and Approvals; No Violations 11  
4.4 Capitalization 11   4.5 Financial Statements 11   4.6 Compliance with Laws;
Restrictions; Permits 12   4.7 Litigation 12   4.8 Employees; Contractors 12  
4.9 Contracts 12   4.10 Intellectual Property 13   4.11 Tangible Personal
Property 14

 

i

 



  4.12 Real Estate 15   4.13 Insurance 15   4.14 Taxes 15   4.15 Environmental
Matters 16   4.16 Books and Records 16   4.17 Interested-Party Transactions 16  
4.18 Bankruptcy 17   4.19 Broker’s Fee 17   4.20 Material Disclosure; No
Omission 17 5. REPRESENTATIONS AND WARRANTIES OF THE MGT PARTIES 17   5.1
Organization 17   5.2 No Conflicts 17   5.3 Due Authorization and Binding Effect
17   5.4 MGT Shares 18 6. ADDITIONAL AGREEMENTS 18   6.1 Public Announcements 18
  6.2 Confidentiality 18   6.3 Further Assurances 18   6.4 Seller Noncompete and
Non-Solicit 18 7. SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS;
INDEMNIFICATION 18   7.1 Survival of Representations, Warranties and Covenants
18   7.2 Indemnification Obligations of the Sellers 19   7.3 Indemnification
Obligations of the Purchaser 19   7.4 Notification of Claims 19   7.5
Investigation 20   7.6 Third-Party Claims 20 8. MISCELLANEOUS 20   8.1 Costs and
Attorney’s Fees 20   8.2 Notices 20   8.3 Entire Agreement 21   8.4 Governing
law; Consent to Jurisdiction 21   8.5 Binding effect 22   8.6 Waivers and
Amendments 22   8.7 Recitals, Exhibits and Schedules 22   8.8 Headings 22   8.9
Severability 22   8.10 Specific Performance 22   8.11 Fees and Expenses 23  
8.12 Legal Representation of the Parties 23



ii

 

 

  8.13 Payment of Transfer Costs and Expenses 23   8.14 No Third Party
Beneficiaries 23   8.15 Counterparts; Signatures 23        



 



 

iii

 

SECURITIES PURCHASE AGREEMENT

 

SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of April 22, 2013
(the “Agreement Date”), by and among FanTD LLC, a New York limited liability
company d/b/a FanThrowdown.com (the “Company”), MGT Capital Investments, Inc., a
Delaware corporation (“MGT”), MGT Sports, Inc., a Delaware corporation, (the
“Purchaser”, and together with MGT, the “MGT Parties”), the several sellers
listed as founders on Exhibit A hereto (the “Founders”), and the other sellers
listed on Exhibit A hereto (the “Other Sellers”, and together with the Founders,
the “Sellers”). The Sellers, the Company and the MGT Parties are collectively
referred to as the “Parties”).

 

RECITALS

 

WHEREAS, the Company operates a website that offers daily fantasy gameplay for
the NFL, MLB, NCAA basketball, NCAA football, NHL, NBA, Nascar, and professional
golf;

 

WHEREAS, the Founders and the Other Sellers are the owners of all of the units
of the Company;

 

WHEREAS, the Sellers desire to transfer 1,335 units, representing 63.12% of the
outstanding membership interests of the Company, to the Purchaser (the
“Transferred Interests”), and the Purchaser desires to purchase the Transferred
Interests from the Sellers (the “Securities Purchase”), in exchange for cash and
shares of common stock, $0.001 par value, in MGT (the “Common Stock”);

 

WHEREAS, as an inducement to cause the Purchaser to make the investment
contemplated hereby, the Founders and the Purchaser desire to enter into an
Escrow Agreement, in form satisfactory to the Purchaser, whereby the Founders
will pledge 50% of their MGT Shares to secure the indemnification obligations of
the Founders hereunder for a period of 6 months from the Closing Date (the
“Escrow Agreement”);

 

WHEREAS, on the Closing Date, certain of the Parties will execute and deliver
the Amended and Restated Limited Liability Company Agreement of the Company (the
“Operating Agreement”) to set forth certain rights and obligations of each of
them as members of the Company.

 

NOW, THEREFORE, in consideration of the promises, covenants and other agreements
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties, intending to be
legally bound, hereby agree as follows:

 

1.                  DEFINITIONS; INTERPRETATION.

 

1.1              Definitions. For purposes of this Agreement, the following
terms are defined as follows:

 

“Action” means any action (including declaratory judgment actions), suit,
litigation, controversy, mediation, hearing, claim, charge, complaint,
arbitration, reexamination, interference, reissue, investigation, pending
inquiry, audit or other proceeding at law or in equity or of, in, by or before
any Governmental Authority, mediator or arbitrator.

 

“Affiliate” means, with respect to any Person, a Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with such Person; and “control” (including the terms
“controlled by” and “under common control with”) shall mean the possession,
directly or indirectly, of the power to direct or cause the direction of the
management or policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

 

 



“Applicable Law” means, with respect to any Person, any federal, state, local,
municipal, foreign or other Law, enacted, adopted, passed, approved,
promulgated, made, implemented or otherwise put into effect, in each case as of
the date of this Agreement, by any Governmental Authority that applies to such
Person, its business and its properties.

 

“Consents” means the consents of any third parties or any Governmental
Authorities necessary to transfer the Transferred Interests to the Purchaser or
to otherwise consummate the transactions contemplated by this Agreement.

 

“Governmental Authority” means any court, tribunal, arbitrator, authority,
agency, commission, official or other instrumentality of the United States, any
foreign country or any domestic or foreign state, county, city or other
political subdivision or similar governing entity.

 

“Intellectual Property” means any and all patents, ideas, inventions, designs,
expressions and works of authorship, copyrights, copyrightable works (including
without limitation all software, middleware and firmware), semiconductor
topography, source code of any software or program, trademarks, trade names,
moral rights, database rights, mask works, applications therefor, registrations
thereof and licenses thereof, royalty rights, goodwill, proprietary and/or
confidential information (including technical information relating to
development, design, manufacture, scheduling, installation, assembly or testing,
Trade Secrets, secret processes and procedures, know how, business and financial
information, and all confidential information of any nature, and any other
similar property, whether or not embodied in tangible form (including technical
drawings and specifications, shop drawings, manuals, forms, working notes and
memos, market studies, consultants’ reports, technical and laboratory data,
notebooks, samples and prototypes).

 

“Knowledge” or words of similar import (e.g. “knowledge,” “known,” or “aware”)
with respect to: (i) any individual, shall mean the actual knowledge of such
individual; and (ii) the Company, shall mean the actual knowledge of Jonathan
Licata, Michael Mosiello, Christopher Hutter and George Licata after reasonable
inquiry.

 

“Laws” means all laws, statutes, rules, regulations, ordinances and orders of
any Governmental Authority.

 

“Lien” means any mortgage, lien, claim, pledge, charge, security interest,
preemptive right, right of first refusal, option, judgment, restriction or
encumbrance of any kind, or any exceptions, reservations, restrictions,
rights-of-way, easements or other matters affecting title, whether arising by
contract, law or otherwise.

 

2

 



“Material Adverse Effect” means, when used in connection with any Person, any
change, event, circumstance or effect that is materially adverse to the
business, operations, assets (including intangible assets), financial condition,
results of operations of such person taken as a whole.

 

“Person” means and includes any individual, partnership, corporation, limited
liability company, association, joint stock company, trust, joint venture,
unincorporated organization or any Governmental Authority or any department,
agency or political subdivision thereof.

 

“Software” means any and all (i) computer programs, including any and all
software implementations of algorithms, models and methodologies, whether in
source code or object code form, (ii) databases, compilations, and any other
electronic data files, including any and all collections of data, whether
machine readable or otherwise, (iii) descriptions, flow-charts, technical and
functional specifications, and other work product used to design, plan,
organize, develop, test, troubleshoot and maintain any of the foregoing, (iv)
without limitation to the foregoing, the software technology supporting any
functionality contained on all Internet website(s), owned and operated by the
Company, (v) all computer-aided design software, including the underlying data,
and (vi) all documentation, including technical, end-user, training and
troubleshooting manuals and materials, relating to any of the foregoing.

 

“Trade Secrets” means all product specifications, data, know-how, formulae,
compositions, processes, designs, sketches, photographs, graphs, drawings,
samples, inventions and ideas, research and development, manufacturing or
distribution methods and processes, customer lists, current and anticipated
customer requirements, price lists, market studies, business plans, computer
software and programs (including both source code and object code), databases,
interfaces, computer software and database technologies, systems, structures and
architectures (and related processes, formulae, composition, improvements,
devices, know-how, inventions, discoveries, concepts, ideas, designs, methods
and information), and any other information, however documented, that is a trade
secret within the meaning of the applicable trade-secret protection law.

 

“Transaction Agreements” shall mean and include this Agreement, the Operating
Agreement, the Escrow Agreement and all instruments of transfer necessary to
transfer the Transferred Interests to the Purchaser.

 

The following terms are defined in the following sections of this Agreement:

 



Term Section Agreement Date Preamble Cash Payment

2.3 

Closing 2.5 Closing Date 2.5 Common Stock Recitals Company Preamble Company
Intellectual Property 4.10(c) Company Licensed Intellectual Property 4.10(c)
DreamCo 2.6(b)(i)

 

3

 

 



Employees 4.7(a) Escrow Agreement Recitals Founders Preamble FTD S-Corp 6.3 GAAP
4.5(b) Indemnification Notice 7.4 Indemnifying Party 7.4 Indemnitees 7.3 Losses
7.2 Leased Improvements 4.12(a) Leased Property 4.12(a) License Agreements
4.10(c) Licensed Intellectual Property 4.10(c) MGT Preamble MGT Common Stock
3.4(a) MGT Indemnitees 7.2 MGT Parties Preamble MGT Shares 3.2 NYSE MKT 2.2
Operating Agreement Recitals Other Sellers Preamble Owned Intellectual Property
4.10(b) Parties Preamble Permits 4.6 Purchaser Preamble Securities Act 3.7(b)
Securities Purchase Recitals Seller Indemnitees 7.3 Sellers Preamble Termination
Date 2.9(b) Transferred Interests Recitals Third Party Claim 7.6 Third Party
Licensed Intellectual Property 4.10(c) Units 4.4

 



1.2              Interpretation. Unless the context otherwise requires, the
terms defined in Section 1.1 shall have the meanings herein specified for all
purposes of this Agreement, applicable to both the singular and plural forms of
any of the terms defined herein. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” The use of the neuter gender herein shall be
deemed to include the masculine and feminine genders wherever necessary or
appropriate, the use of the masculine gender herein shall be deemed to include
the neuter and feminine gender wherever necessary or appropriate and the use of
the feminine gender herein shall be deemed to include the neuter and masculine
genders wherever necessary or appropriate.

 

4

 



2.                  PRE-CLOSING AGREEMENTS; SECURITIES PURCHASE.

 

2.1              Conduct of the Business. During the period from the Agreement
Date and continuing until the earlier of the termination of this Agreement and
the Closing:

 

(a)                The Company will conduct its business in the usual, regular
and ordinary course in substantially the same manner as heretofore conducted and
in material compliance with all Applicable Law (except to the extent expressly
provided otherwise in this Agreement or as consented to in writing by the
Purchaser).

 

(b)               The Company will not engage in any practice, take any action,
fail to take any action, or enter into any transaction as a result of which a
Material Adverse Effect is likely to occur.

 

(c)                The Company will confer with the Purchaser concerning matters
of a material nature to its business.

 

2.2              Additional Listing Application. The Purchaser shall promptly,
and in any event no later than April 26, 2013, file an Additional Listing
Application with the NYSE MKT (the “NYSE MKT”) with respect to the MGT Shares.

 

2.3              The Sale of the Transferred Interests. Subject to the terms and
provisions set forth herein, at the Closing the Sellers are selling to the
Purchaser, and the Purchaser is purchasing from the Sellers, all of the Sellers’
right, title and interest in and to the Transferred Interests set forth adjacent
to each Seller’s name on Schedule 2.3. At the Closing, each Seller shall assign
and transfer to the Purchaser all right, title and interest to such Seller’s
Transferred Interests referenced on Schedule 2.3, free and clear of any and all
Liens, together with all accrued benefits and rights attaching thereto.

 

2.4              Payment of Cash; Issuance of Common Stock. As consideration for
the Securities Purchase described in Section 2.3 above, (i) the Purchaser shall
pay to each Seller the amount set forth adjacent to such Seller’s name on
Schedule 2.3 hereof (the “Cash Payment”), and (ii) MGT shall issue to each
Seller the number of MGT Shares set forth adjacent to such Seller’s name on
Schedule 2.3 hereof.

 

2.5              Closing. Unless this Agreement is earlier terminated in
accordance with Section 2.9, the closing of the transactions contemplated by
this Agreement (the “Closing”) shall take place on May 6, 2013, or on such
earlier date when each of the conditions set forth in this Article 2 have been
satisfied or waived (other than those conditions that by their nature are to be
satisfied at the Closing, but subject to the fulfillment or waiver of those
conditions), or at such other time as the Parties may agree (the “Closing
Date”). The Closing shall take place at the offices of Dickstein Shapiro LLP
located at 1633 Broadway, New York, NY or at such other location as the Parties
hereto agree.

 

5

 



2.6              Closing Deliverables and Actions. At the Closing:

 

(a)                The Sellers shall deliver to the Purchaser evidence that all
required Consents, if any, have been obtained;

 

(b)               MGT shall deliver to the Sellers evidence that the listing of
the MGT Shares has been approved by the NYSE MKT;

 

(c)                The Purchaser shall pay the Cash Payment to the Sellers by
wire transfer of immediately available funds to the accounts designated in
writing by the Sellers to the Purchaser;

 

(d)               MGT shall issue certificates representing the MGT Shares to
the Sellers;

 

(e)                The MGT Parties, the Company and the Sellers shall execute
and deliver each Transaction Agreement to which it is a party (including the
Operating Agreement in form and substance satisfactory to the Purchaser);

 

(f)                The Company shall deliver to the Purchaser a certificate,
dated within ten (10) days of the the Closing Date, issued by the Secretary of
State of the State of New York (i) evidencing the good standing of the Company
in the State of New York, and (ii) certifying the Articles of Organization of
the Company, as amended through such date;

 

(g)               The Company shall deliver to the Purchaser a certificate
signed by an Officer of the Purchaser, dated the Closing Date, certifying as to
its (i) Articles of Organization, (ii) Operating Agreement and (iii) resolutions
approving the execution and delivery of this Agreement and the other Transaction
Agreements; and

 

(h)               The Company and the Sellers shall execute and deliver such
other customary closing documents as the Purchaser may reasonably request in
connection with the transactions contemplated hereby.

 

2.7              Additional Conditions to Obligations of the Sellers. The
obligations of the Sellers to consummate the transactions contemplated hereby
shall be subject to the satisfaction at or prior to the Closing of each of the
following conditions (it being understood that each such condition is solely for
the benefit of the Sellers and may be waived by the Sellers in writing in their
sole discretion without notice, liability or obligation to any Person):

 

(a)                The representations and warranties of the MGT Parties in this
Agreement shall be true and correct in all material respects (except for such
representations and warranties that are qualified by their terms by a reference
to materiality, which representations and warranties as so qualified shall be
true and correct in all respects) on and as of the Agreement Date and on and as
of the Closing Date as though such representations and warranties were made on
and as of such date (except for representations and warranties which address
matters only as to a specified date, which representations and warranties shall
be true and correct with respect to such specified date). The MGT Parties shall
have performed and complied in all material respects with all covenants,
obligations and conditions of this Agreement required to be performed and
complied with by them at or prior to the Closing.

 

6

 



(b)               The Sellers shall have received each of the deliveries
required to by made by the MGT Parties to the Sellers pursuant to Section 2.6.

 

2.8              Additional Conditions to Obligations of the MGT Parties. The
obligations of the the MGT Parties to consummate the transactions contemplated
hereby shall be subject to the satisfaction at or prior to the Closing of each
of the following conditions (it being understood that each such condition is
solely for the benefit of the MGT Parties and may be waived by the MGT Parties
in writing in their sole discretion without notice, liability or obligation to
any Person):

 

(a)                The representations and warranties of the Sellers in this
Agreement shall be true and correct in all material respects (except for such
representations and warranties that are qualified by their terms by a reference
to materiality, which representations and warranties as so qualified shall be
true and correct in all respects) on and as of the Agreement Date and on and as
of the Closing Date as though such representations and warranties were made on
and as of such date (except for representations and warranties which address
matters only as to a specified date, which representations and warranties shall
be true and correct with respect to such specified date). The Sellers and the
Company shall have performed and complied in all material respects with all
covenants, obligations and conditions of this Agreement required to be performed
and complied with by them at or prior to the Closing.

 

(b)               The MGT Parties shall have received each of the deliveries
required to be made by the Sellers and the Company to the MGT Parties pursuant
to Section 2.6.

 

2.9              Termination. At any time prior to the Closing, this Agreement
may be terminated and the transactions contemplated hereby abandoned by
authorized action taken by the terminating Party:

 

(a)                by mutual written consent duly authorized by the Company and
MGT;

 

(b)               by either MGT or the Company, if the Closing shall not have
occurred on or before May 31, 2013 or such other date that MGT and the Company
may agree upon in writing (the “Termination Date”); provided, however, that the
right to terminate this Agreement under this Section 2.9(b) shall not be
available to any Party whose breach of this Agreement has resulted in the
failure of the Closing to occur on or before the Termination Date.

 

(c)                by either MGT or the Company, if any permanent injunction or
other order of a Governmental Authority preventing the consummation of the
transactions contemplated hereby shall have become final and nonappealable;

 

(d)               by MGT, if the Company or the Sellers shall have breached any
representation, warranty, covenant or agreement contained herein and such breach
shall not have been cured within five business days after receipt by the Sellers
of written notice of such breach (provided, however, that no such cure period
shall be available or applicable to any such breach which by its nature cannot
be cured) and if not cured within the timeframe above and at or prior to the
Closing, such breach would result in the failure of any of the conditions set
forth in Section 2.6 to be satisfied; or

 

(e)                by the Sellers, if the MGT Parties shall have breached any
representation, warranty, covenant or agreement contained herein and such breach
shall not have been cured within five business days after receipt by MGT of
written notice of such breach (provided, however, that no such cure period shall
be available or applicable to any such breach which by its nature cannot be
cured) and if not cured within the timeframe above and at or prior to the
Closing, such breach would result in the failure of any of the conditions set
forth in Section 2.6 to be satisfied.

 

7

 



2.10          Effect of Termination. In the event of termination of this
Agreement as provided in Section 2.9, this Agreement shall forthwith become void
and there shall be no liability or obligation on the part of the Sellers, the
MGT Parties, the Company, or their respective officers, directors, stockholders
or Affiliates; provided, however, that (a) the provisions of this Section 2.10
(Effect of Termination), Section 6.1 (Public Announcements), Section 6.2
(Confidentiality), and Article 8 (Miscellaneous) shall remain in full force and
effect and survive any termination of this Agreement, (b) nothing herein shall
relieve any Party hereto from liability in connection with any breach of such
Party’s representations, warranties or covenants contained herein, and (c) if
the Company or the Sellers shall terminate this Agreement for any reason other
than pursuant to Section 2.9(a), 2.9(c) or 2.9(e), then the Company and the
Sellers shall be obligated to pay to MGT all expenses incurred by the MGT
Parties in connection with the Securities Purchase.

 

3.                  REPRESENTATIONS AND WARRANTIES REGARDING THE SELLERS. Each
Seller, severally and not jointly, represents and warrants to Purchaser as
follows:

 

3.1              Capacity. Such Seller is a natural person of legal age and
capacity and has all requisite power and authority to execute and deliver this
Agreement and each other Transaction Agreement to which it is a party and to
consummate the transactions contemplated hereby and thereby. Such Seller’s true
and complete principal residential address is set forth on Schedule 3.1 hereto
and such Seller is not a “foreign person” within the meaning of Section 1445 of
the Code.

 

3.2              Execution; Validity of Agreement. This Agreement and each other
Transaction Agreement to which a Seller is a party has been duly executed and
delivered by such Seller and this Agreement and each other Transaction Agreement
to which a Seller is a party constitutes a legal, valid and binding obligation
of such Seller, enforceable against such Seller in accordance with its
respective terms.

 

3.3              Ownership of Transferred Interests. The Transferred Interests
of the Company listed on Schedule 2.3 opposite such Seller’s name are owned
legally, beneficially and of record by such Seller and there are no other equity
interests in the Company that are owned by such Seller except as set forth on
Schedule 2.3. All of such Transferred Interests are owned by such Seller free
and clear of all Liens and free of any other restriction, except for
restrictions imposed by applicable securities Laws and such Seller has good and
marketable title to such Transferred Interests. Such Seller has not granted or
acknowledged to any Person any rights with respect to any Units owned by such
Seller and such Seller has sole voting powe, sole power of disposition and sole
power to agree to all of the matters set forth in this Agreement with respect to
such Seller’s Transferred Interests, with no limitations, qualifications or
restrictions on such rights. Such Seller does not have a claim against the
Company or any of its officers, directors, members, managers or any other Person
with respect to the issuance of any equity interests of the Company. Such Seller
has not commenced nor does it intend to commence a voluntary case or other
proceeding, and no involuntary case or other proceeding has been commenced
against such Seller, seeking liquidation or other relief with respect to its
debts under any bankruptcy, insolvency or other similar Law.

 

8

 



3.4              Consents and Approvals; No Violations. The execution, delivery
and performance of this Agreement by each Seller does not require, with respect
to such Seller, any consent from, action by or in respect of, or filing with,
any court or Governmental Authority. Neither the execution and delivery of this
Agreement nor any of the Transaction Agreements to which such Seller is a party,
nor the performance by such Seller of its obligations contemplated hereby or
thereby, will (i) violate or constitute a default, or require notice and/or
consent under, any contract or other instrument, permit, concession, franchise
or order to which such Seller is a party or by which such Seller’s assets or
properties are or may be subject or bound; (ii) violate any Applicable Laws
applicable to such Seller; or (iii) result in the creation of any Lien upon any
Transferred Interests that are owned by such Seller.

 

3.5              Litigation. There is no Action pending, or to the knowledge of
each Seller, threatened, before any Governmental Authority or arbitrator which
seeks to delay or prevent the consummation of the transactions contemplated by
this Agreement by such Seller or could, if successful, be reasonably expected to
materially and adversely affect the ability of such Seller to perform its
obligations under this Agreement.

 

3.6              Brokers and Finders. Other than Persons that will be paid in
full at or prior to the Closing, no broker, finder, agent or similar
intermediary has acted on such Seller’s behalf in connection with this Agreement
or the transactions contemplated hereby, and there are no brokerage commissions,
finders’ fees or similar fees or commissions payable in connection therewith.

 

3.7              Investment Representations. Each Seller hereby represents and
warrants as follows:

 

(a)                Such Seller is acquiring the MGT Shares for investment
purposes and not with a view to, or for resale in connection with, any
distribution;

 

(b)               Such Seller is either (i) an “accredited investor” as such
term is defined in Rule 501(a) under the Securities Act of 1933, as amended (the
“Securities Act”), or (ii) has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and risks of an
investment in MGT and of protecting such Seller’s own interest in connection
with such investment;

 

(c)                Such Seller understands that the issuance of the MGT Shares
hereunder are not being registered under the Securities Act or any state
securities laws by reason of specific exemptions under the provisions thereof,
the availability of which depend in part on the accuracy of its representations
in this Section 3.7;

 

(d)               Such Seller understands that (i) the MGT Shares are
“restricted securities” under applicable securities laws which provide, in
substance, that the shares of Common Stock may only be sold, transferred or
otherwise disposed of pursuant to an effective registration statement under the
Securities Act and applicable state securities laws or an exemption from such
registration, (ii) MGT has no obligation or intention to effect any registration
of the shares of Common Stock, and (iii) MGT will endorse any certificates
representing the shares of Common Stock with a legend describing the
restrictions referenced in clause (i) of this Section 3.7(d);

 

9

 



(e)                Such Seller is aware that an investment in MGT is highly
speculative and subject to substantial risks. Such Seller is capable of bearing
the economic risks of an investment in MGT, including, but not limited to, the
possibility of a complete loss of his or her investment;

 

(f)                Such Seller has had an opportunity to meet with, to obtain
information from, to ask questions of, and to receive answers from MGT and its
management (including regarding the terms and conditions of the MGT Shares).
Such Seller has been furnished with all such information regarding MGT
(including copies of the MGT’s financial statements and information regarding
MGT’s past and current operations and financial condition and its future plans)
as he or she has deemed necessary to make an informed investment decision with
respect to the MGT Shares;

 

(g)               Such Seller confirms that he or she has had the opportunity to
obtain such independent legal and tax advice and financial planning services as
he has deemed appropriate prior to making a decision to invest in MGT and
understands the tax consequences of the transactions contemplated hereby; and

 

(h)               Such Seller has been provided with (i) MGT’s most recent
annual report on Form 10-K filed with the SEC, (ii) the information contained in
any reports or documents required to be filed by MGT with the SEC since its most
recent annual report on Form 10-K, and (iii) a brief description of the MGT
Shares, the use of the proceeds from the sale of the MGT Shares, and any
material changes in MGT’s affairs that are not disclosed in the documents
furnished.

 

4.                  REPRESENTATIONS AND WARRANTIES REGARDING THE COMPANY. The
Founders hereby represent and warrant to the MGT Parties as follows, and the MGT
Parties, in agreeing to consummate the transactions contemplated by this
Agreement, have relied upon such representations and warranties:

 

4.1              Incorporation; Authority. The Company (i) is a duly organized
and validly existing limited liability company in good standing under the laws
of the State of New York and is duly qualified as a foreign limited liability
company in any other jurisdiction in which it does business; and (ii) has all
requisite power and authority to own, lease and operate its property and to
carry on its business as presently conducted and to execute, deliver and perform
its obligations under this Agreement and each other Transaction Agreement to
which the Company is a party. A true and correct copy of the Articles of
Organization of the Company, as amended to date, has been delivered to the
Purchaser and is in full force and effect as of the date hereof.

 

10

 



4.2              Execution; Validity of Agreement; Due Authorization. This
Agreement and each other Transaction Agreement to which the Company is a party
has been duly executed and delivered by the Company and this Agreement and each
other Transaction Agreement to which the Company is a party constitutes a legal,
valid and binding obligation of the Company, enforceable against the Company in
accordance with their respective terms. The execution and delivery of this
Agreement by the Company and the performance by the Company of its obligations
hereunder have been duly authorized by all necessary corporate action on the
part of the Company.

 

4.3              Consents and Approvals; No Violations. None of the execution,
delivery or performance of this Agreement or any other Transaction Agreement by
the Company, the consummation by the Company of the transactions contemplated
hereby or thereby, or the compliance by the Company with any of the provisions
hereof or thereof will (a) require (i) any filing with or notice to any
Governmental Authority or other Person, (ii) the obtaining of any Permit or
(iii) the expiration or termination of any statutory or regulatory waiting
period, (b) result in a violation or breach of, or constitute (with or without
due notice or lapse of time or both) a default (or give rise to any right of
termination, amendment, cancellation or acceleration or require any payment)
under, any of the terms, conditions or provisions of any material note, bond,
mortgage, indenture, lease, license, contract, agreement or other instrument or
obligation to which the Company is a party or by which the Company or any of the
Company’s properties or assets is bound, or (c) violate any Applicable Laws.

 

4.4              Capitalization. The Company has issued 2,115 units (the
“Units”), which constitute all of the issued and outstanding equity interests of
the Company. The Units have been duly authorized and are validly issued, fully
paid and nonassessable. There are no outstanding or authorized options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights or other contracts or commitments that could require the Company to
issue, sell or otherwise cause to become outstanding any of its equity
interests. The Units were issued in compliance with all applicable securities
laws, the Operating Agreement, and any preemptive rights. The Company does not
own or have any right to acquire any outstanding capital stock or other equity
interests in any Person nor is the Company subject to any obligation or
requirement to purchase debt or equity securities of, or otherwise provide
funding of any type to, any other Person.

 

4.5              Financial Statements.

 

(a)                The financial statements of the Company have been prepared in
accordance with generally accepted accounting principles as applied in the
United States of America (“GAAP”) applied on a consistent basis during the
periods involved and fairly present in all material respects the financial
position and results of operations and cash flows of the Company as at the dates
and for the periods presented therein.

 

(b)               The Company has no liabilities, except (i) those liabilities
reflected, disclosed or reserved against on the balance sheet of the Company,
(ii) liabilities resulting from the obligations set forth in this Agreement and
the other Transaction Agreements, and (iii) liabilities set forth on Schedule
4.5(b).



11

 

 

(c)                Since December 31, 2012, no event or condition of any
character has had, or is reasonably likely to result in, a Material Adverse
Effect on the Company.

 

(d)               All existing accounts receivable of the Company: (i) represent
valid obligations of customers of the Company arising from bona fide
transactions entered into in the ordinary course of business, and (ii) are
current and are not subject to any counterclaim or set off.

 

4.6              Compliance with Laws; Restrictions; Permits. The Company has
complied with, is not in violation of, and has not received any written notices
of violation with respect to, any foreign, federal, state, or local statute, law
or regulation. There is no agreement (noncompete or otherwise), commitment,
judgment, injunction, order or decree to which the Company is bound which has or
reasonably could be expected to have the effect of prohibiting or impairing the
Company’s business. The Company has provided the Purchaser with each consent,
license, permit, grant or other authorization issued to the Company by a
Governmental Authority (i) pursuant to which the Company currently operates or
holds any interest in any of its properties or (ii) which is required for the
operation of its business or the holding of any such interest (herein
collectively called “Permits”), which Permits are in full force and effect and
constitute all Permits required to permit the Company to operate or conduct its
business or hold any interest in its properties or assets. The Company is in
compliance with the terms of the Permits. No suspension or cancellation of the
Permits is threatened and the Company is not aware of any basis for believing
that the Permits will not be renewable upon expiration.

 

4.7              Litigation. Except as set forth on Schedule 4.7 hereto, there
are no Actions, pending or threatened against the Company. There is no judgment,
order, injunction, decree or award (whether rendered by a court, administrative
agency or by arbitration) to which the Company is a party.

 

4.8             Employees; Contractors.

 

(a)                The Company does not employ, nor has it employed, any
employees. The Company has never maintained any employee benefit plans.

 

(b)               The names, compensation, and services provided of any
contractors or other service providers of the Company are listed on Schedule
4.8. No contractor or any other Person is in violation of any term of any
confidentiality or other proprietary information disclosure agreement or any
other contract relating to the right or obligation of any such Person to perform
services for the Company.

 

4.9             Contracts. Schedule 4.9 contains a complete and correct list of
all contracts, agreements and commitments, whether written or oral, of the
Company. The Company has previously delivered to the Purchaser a correct and
complete copy of each written agreement and contract of the Company (as amended
to date) and a written summary setting forth the material terms and conditions
of each oral agreement of the Company. Each such agreement is legal, valid,
binding, enforceable, and in full force and effect; no party is in breach or
default under such agreements, and no event has occurred which with notice or
lapse of time would constitute a breach or default of such agreements, or permit
termination, modification, or acceleration, under such agreements. Each such
agreement will continue to be legal, valid and binding, enforceable and in full
force and effect on identical terms following the consummation of the
transactions contemplated hereby.



12

 

 

4.10         Intellectual Property.

 

(a)                The Company owns or possesses valid and binding licenses or
other rights to use, whether or not registered, all Intellectual Property
necessary to carry out the business of the Company as presently conducted or
anticipated to be conducted.

 

(b)               Set forth on Schedule 4.10(b) is a complete and accurate list
(showing in each case, the registered owner, title, mark or name, applicable
jurisdiction, application number or registration number and date of application
or expiration, if any) of all United States, foreign and state: (i) patents;
(ii) trademark registrations and applications and material common law
trademarks; (iii) Internet domain names; and (iv) copyright registrations and
applications owned by the Company. The Intellectual Property set forth on
Schedule 4.10(b) is herein referred to as the “Owned Intellectual Property.”

 

(c)                Set forth on Schedule 4.10(c) is a complete and accurate list
of (i) each contract (other than “click-through” contracts for off-the-shelf
Software entered into in the ordinary course of business) that is in effect
pursuant to which the Company uses the Intellectual Property of another Person
in any manner that is material to the conduct of the business of the Company
(the “Company Licensed Intellectual Property”) and (ii) each contract that is in
effect pursuant to which the Company grants to another Person the right to use
any Intellectual Property (the “Third Party Licensed Intellectual Property”, and
collectively with the Company Licensed Intellectual Property, the “Licensed
Intellectual Property”; the Licensed Intellectual Property and the Company Owned
Intellectual Property shall be collectively referred to as the “Company
Intellectual Property”); all contracts set forth on, or required to be set forth
on, Schedule 4.10(c) are herein referred to as the “License Agreements”).

 

(d)               The Owned Intellectual Property is solely and exclusively
owned by the Company, as applicable, free and clear of all Liens. None of the
Owned Intellectual Property has been cancelled, expired, or abandoned and all
mandatory fees required for the maintenance of such rights have been paid on
time, there are no circumstances which could give rise to an abandonment of any
of Owned Intellectual Property. The Company has not received any notification of
any pending or threatened opposition, interference, re-examination or
cancellation proceeding before any court or registration authority in any
jurisdiction against any Owned Intellectual Property.

 

(e)                There are no settlements, injunctions, forbearances to sue,
consents, consents to use, judgments, or orders or similar obligations to which
the Company is a party which (i) restrict the rights of the Company to use any
Intellectual Property necessary to carry out the business of the Company, or
(ii) permit third parties to use any Intellectual Property which could otherwise
infringe any of the Owned Intellectual Property. No royalties, honoraria or
other fees are payable by the Company for the use of or right to use any Company
Intellectual Property in connection with its business as currently conducted,
except pursuant to the License Agreements.

 

13

 



(f)                The conduct of the business of the Company, including, but
not limited to, the operation of its Internet websites, as presently conducted
or intended to be conducted, does not infringe, dilute or misappropriate the
Intellectual Property rights of any Person. The Company has not received written
notice that the conduct of the business of the Company, as currently conducted,
infringes, dilutes, misappropriates or constitutes the unauthorized use of any
Intellectual Property rights owned or controlled by any third party, or
challenges the ownership, use, validity or enforceability of any Company
Intellectual Property.

 

(g)               No third party is misappropriating, infringing, diluting, or
otherwise violating any Owned Intellectual Property, and no such claims are
pending against a third party by the Company relating to such matters.

 

(h)               All Owned Intellectual Property was either (i) developed by an
employee of the Company within the scope of employment of the employee and
pursuant to an invention assignment or subject to the work for hire doctrine,
(ii) developed by a third party under a work for hire and/or assignment
agreement, or (iii) developed by a third party and transferred and assigned to
the Company under a transfer and assignment agreement. Neither the Sellers nor
any current or former officer, director or employee of the Company (or any
family member thereof) retains any rights of ownership or use with respect to
the Owned Intellectual Property.

 

(i)                 The Company owns or has the right to use all Software
material to its business, including, but not limited to, the operation of its
Internet websites. No unlicensed copies of any mass market software that is
available in consumer retail stores or otherwise commercially available and
subject to “shrink wrap” or “click through” license agreements have been
installed or maintained on any Company’s computers or computer systems by, or at
the direction or with the express permission of a manager, division head or
similarly credentialed agent of, the Company, and no such unlicensed copies used
for the business of the Company are installed on the computers of the Company.

 

(j)                 The ownership in all Software and related Intellectual
Property rights thereof, and any and all other Intellectual Property, which has
been developed by a past or current employee or consultant of the Company within
the scope of that Person’s engagement, has been assigned or otherwise
transferred to the Company and is owned by the Company without limitation.
Neither the Sellers nor any current or former officer, director, employee or
consultant of the Company (or any family member thereof) retains any rights of
ownership or use with respect to such Software and/or Intellectual Property.

 

(k)               The Company takes commercially reasonable measures to protect
the confidentiality of its Trade Secrets. No Trade Secret of the Company has
been improperly disclosed or has been misappropriated by another Person.

 

4.11         Tangible Personal Property. Schedule 4.11 lists all of the fixed
assets of the Company and each item of tangible personal property having a book
value of at least $1,000. The Company has good and legal title to all of the
items required to be listed on Schedule 4.11, free and clear of all Liens.
Schedule 4.11 lists all leases of tangible personal property leased by the
Company and the location thereof. Except as set forth on Schedule 4.11, none of
such leases contains any covenant or restriction preventing or limiting the
consummation of the transactions contemplated hereunder. All of the personal
property listed on Schedule 4.11 and the assets leased pursuant to the leases
listed on Schedule 4.11 are suitable for the uses for which they are employed,
are in good operating condition and repair (ordinary wear and tear excepted) and
have been maintained in accordance with best industry practice.

 

14

 



4.12         Real Estate.

 

(a)                The Company does not own any real property. Schedule 4.12
contains a complete and correct list of all the real property that is leased by
the Company or that the Company has agreed (or has an option) to lease, or may
be obligated to lease in connection with the conduct of the Company’s business
and a correct and complete description of each lease pursuant to which such real
property is leased. Such real property is hereinafter referred to as the “Leased
Property,” and the improvements and fixtures thereon are hereinafter referred to
as the “Leased Improvements.”

 

(b)               Except as set forth on Schedule 4.12, the Company is the sole
legal and equitable owner of the leasehold interest in the Leased Property and
the Leased Improvements and possesses good and marketable, indefeasible title
thereto, free and clear of all conditions, exceptions, reservations, Liens and
other matters affecting title to such leasehold.

 

4.13         Insurance. Schedule 4.13 lists each insurance policy maintained as
of the date of this Agreement by, at the expense of or for the benefit of, the
Company and identifies any claims made thereunder. The Company has delivered to
Purchaser accurate and complete copies of the insurance policies identified in
Schedule 4.13. Each of the insurance policies identified in Schedule 4.13 is in
full force and effect. The Company is not in default with respect to its
obligations under any of such insurance policies. The Company has not received
any written notice or other written communication regarding any actual or
possible (a) cancellation or invalidation of any insurance policy, (b) refusal
of any coverage or rejection of any claim under any insurance policy, or (c)
adjustment in the amount of the premiums payable with respect to any insurance
policy.

 

4.14         Taxes.

 

(a)                There have been timely filed by the Company with the
appropriate Taxing Authority all Tax Returns required to be filed on or before
the Closing Date. An extension of time within which to file any Tax Return which
has not been filed has not been requested or granted.

 

(b)               The Company has timely paid in full all Taxes, which have
become due and payable (whether or not shown on any Tax Return) and has paid or
reserved for all Taxes allocable to periods or portions thereof ending on or
before the Closing Date.

 

(c)                There are no Liens for Taxes upon any of the assets of the
Company, except Liens for current Taxes not yet due and payable.

 

(d)               There is no action, suit, proceeding, investigation, audit or
claim now pending, proposed or, to the knowledge of the Company, threatened
against the Company in respect of any Tax.

 

15

 



(e)                All Taxes that are required to be withheld or collected have
been duly withheld and collected and, to the extent required, have been properly
paid or deposited as required by applicable laws.

 

(f)                As used in this Agreement, “Tax” means any of the Taxes and
“Taxes” means all income taxes (including any tax on or based upon net income,
or gross income, or income as specially defined, or earnings, or profits, or
selected items of income, earnings or profits) and all gross receipts,
estimated, sales, use, ad valorem, transfer, franchise, license, withholding,
payroll, employment, excise, severance, stamp, occupation, premium, property or
windfall profits taxes, environment, alternative or add on minimum taxes, custom
duties or other taxes, fees, assessments or charges of any kind whatsoever,
together with any interest and any penalties, additions to tax or additional
amounts imposed by any Taxing Authority, whether disputed or not.

 

(g)               As used in this Agreement, “Tax Return” is defined as any
return, report, information return or other document (including any related or
supporting information) filed or required to be filed with any federal, state,
local or foreign governmental entity or other authority (individually or
collectively a “Taxing Authority”) in connection with the determination,
assessment or collection of any Tax (whether or not such Tax is imposed on the
Company) or the administration of any laws, regulations or administrative
requirements relating to any Tax.

 

4.15         Environmental Matters. The Company is, and has been, in compliance
with all environmental laws. Neither the Company nor any Seller has received any
notice, report, or other information regarding any actual or alleged violation
of environmental laws by the Company, or any potential or actual liabilities
arising under environmental laws.

 

4.16         Books and Records. All books and records of the Company, including
but not limited to records and lists of past, present or prospective customers,
suppliers, or personnel, marketing plans, sales literature and promotional
literature and other books, ledgers, files, reports, operating records are
materially accurate and have been maintained in a manner consistent with
customary industry practices and in compliance with Applicable Law. All
financial and accounting books, ledgers and accounts of the Company have been
properly and accurately kept and completed in all material respects, and do not
contain any material inaccuracies or discrepancies of any kind.

 

4.17         Interested-Party Transactions.

 

(a)                Except as set forth on Schedule 4.17, no officer, director,
employee or member (nor any family member thereof) of the Company has directly
or indirectly, (i) an interest in any entity which provides services or products
that the Company provides or proposes to provide, (ii) an interest in any entity
that purchases from or sells or furnishes to, the Company any goods or services,
or (iii) a beneficial interest in any Contract.

 

(b)               Schedule 4.17 contains an accurate and complete list as of the
date of this Agreement of all outstanding loans and advances made by Company to
any employee, director, consultant or independent contractor, other than routine
travel advances made to employees in the ordinary course of business.

 

16

 



4.18          Bankruptcy. None of the Company or any Affiliate of the Company
has committed or currently intends to commit any act of bankruptcy, is
insolvent, has proposed or currently intends to propose a compromise or
arrangement to its creditors generally, has had or currently intends to have any
petition for a receiving order in bankruptcy filed against it, has made or
currently intends to make a voluntary assignment in bankruptcy, has initiated or
currently intends to initiate any proceeding with respect to a compromise or
arrangement, has initiated or intends to initiate any proceeding to have itself
declared bankrupt or wound-up, has initiated or intends to initiate any
proceeding to have a receiver appointed to any part of its assets, has had any
creditor take or currently anticipates that any creditor will take possession of
any of its property, or has had any of the foregoing become enforceable or
currently anticipates that any of the foregoing will become enforceable upon any
of its property.

 

4.19          Broker’s Fee. No agent, broker, investment banker, firm, or other
Person, acting on behalf of the Company or any of its Affiliates, or under the
authority of the Company or any of its Affiliates, is or will be entitled to any
broker’s or finder’s fee or any other commission or similar fee or expense,
directly or indirectly, in connection with any of the transactions contemplated
by this Agreement or any of the other Transaction Agreements.

 

4.20          Material Disclosure; No Omission. No representation or warranty of
the Company contained in this Agreement or in any other Transaction Agreement
and no statement by or on behalf of the Company contained in any exhibit,
certificate, schedule, attachment or other instrument specified in this
Agreement or in any other Transaction Agreement contains any untrue statement of
a material fact or omits to state any material fact necessary to make the
statements contained herein or therein not misleading.

 

5.                  REPRESENTATIONS AND WARRANTIES OF THE MGT PARTIES. Each MGT
Party hereby represents and warrants to the Sellers as follows:

 

5.1              Organization. Each MGT Party is a duly organized and validly
existing corporation in good standing under the laws of the State of Delaware.

 

5.2              No Conflicts. Neither the execution and delivery of this
Agreement and each other Transaction Agreement to which each MGT Party is a
party, nor the performance by each MGT Party of its respective obligations
hereunder and thereunder will: (i) constitute a violation of any Applicable Law;
(ii) violate or breach such MGT Party’s certificate of incorporation or bylaws,
in each case as amended to date; or (iii) violate any order, writ, injunction or
decree applicable to such MGT Party.

 

5.3              Due Authorization and Binding Effect. The execution and
delivery of this Agreement by each MGT Party and the performance by each MGT
Party of its respective obligations hereunder have been duly authorized by all
necessary corporate action on the part of such MGT Party. This Agreement and
each other Transaction Agreement to which each MGT Party is a party has been
duly executed and delivered by such MGT Party and constitutes the legal and
binding obligation of such MGT Party enforceable against it in accordance with
their respective terms.

 

17

 



5.4              MGT Shares. The MGT Shares, when issued and paid for in
accordance with the terms of this Agreement, will be duly authorized, validly
issued, fully paid and nonassessable securities of MGT.

 

6.                  ADDITIONAL AGREEMENTS.

 

6.1              Public Announcements. The Company shall not issue any press
release or other public statement with respect to this Agreement or the
transactions contemplated hereby without the prior approval of MGT. The MGT
Parties shall use commercially reasonable efforts to consult with the Company
before issuing any press release or other public statement with respect to this
Agreement or the transactions, except as may be required by Applicable Law.

 

6.2              Confidentiality. Except for any press release or public
announcement previously issued or issued in accordance with Section 6.1, all
terms of this Agreement, the other Transaction Agreements and the transactions
contemplated hereby and thereby shall remain confidential. No Party hereto shall
disclose to anyone the negotiations, any information concerning the contemplated
transactions, or anything contained herein, except to their accountants,
employees, bankers and attorneys in connection with the transactions
contemplated by this Agreement, without the approval of the other Parties.

 

6.3              Further Assurances. The MGT Parties, the Company and the
Sellers shall, at any time and from time to time after the date hereof, do or
cause to be done all such further acts, and to execute, acknowledge, deliver and
file, or cause to be executed, acknowledged, delivered or filed, all such deeds,
transfers, conveyances, assignments or assurances as may be reasonably requested
by another Party for: (i) transferring, conveying and assigning the Transferred
Interests to the Purchaser; and (ii) otherwise effectuating the transactions
contemplated by this Agreement. The Sellers shall (a) cause Fanthrowdown.com
Inc. (the “FTD S-Corp”) to transfer any rights or assets owned or held by the
FTD S-Corp that are used in or related to the business of the Company, and (b)
at MGT’s request, either (x) cause the dissolution of the FTD S-Corp or (y)
change the name of the FTD S-Corp to a name that is reasonably acceptable to
MGT.

 

6.4             Seller Noncompete and Non-Solicit. From and for four (4) years
after the Closing Date, other than through the Company (whether as a member,
employee, consultant, manager or otherwise), each Seller will not, directly or
indirectly: (a) own, manage, operate, join, control, or be connected in any
manner with any business or activity which is competitive with the Company
Business (and as such business may evolve in the ordinary course after the
Closing Date), or (b) cause or encourage any Person or to discontinue their
relationship with the Company.

 

7.                  SURVIVAL OF REPRESENTATIONS, WARRANTIES AND COVENANTS;
INDEMNIFICATION.

 

7.1              Survival of Representations, Warranties and Covenants. Each
statement contained in any exhibit, schedule, or certificate delivered pursuant
to this Agreement constitutes a representation and warranty by the Person who
delivered it or on whose behalf it was delivered. All representations and
warranties set forth or made in this Agreement and any other Transaction
Agreement shall survive the Closing indefinitely. All covenants and agreements
of the Parties set forth in this Agreement and the other Transaction Agreements
to be performed after the Closing shall survive the Closing in accordance with
their respective terms. Any claim pending on the expiration date of any
applicable survival period for which a notification of claim has been made
pursuant to Section 7.4 below on or before such expiration date may continue to
be asserted and indemnified against until finally resolved.

 

18

 



7.2              Indemnification Obligations of the Sellers. The Founders and,
in the case of (i) and (iii) below, the Other Sellers, agree to indemnify,
defend and hold harmless the MGT Parties and their respective shareholders,
officers, directors, managers, representatives, agents, employees and Affiliates
(collectively, the “MGT Indemnitees”) from and against any claim, suit, action,
liability, loss, damage, deficiency, fee, cost or expense of any nature
whatsoever (including, without limitation, any diminution in value of any shares
of Common Stock and any interest, penalties, investigation expenses and fees
through trial and appeals, and disbursements of counsel and accountants, but
excluding incidental, consequential, special, or punitive and treble damages)
(collectively, “Losses”) arising out of, based upon or resulting from: (i) the
breach of any representation or warranty of the Sellers which is contained in
Article 3 of this Agreement; (ii) the breach of any representation or warranty
regarding the Company which is contained in this Agreement, any other
Transaction Agreement or any exhibits or schedules hereto or thereto; (iii) any
breach or failure to perform any of the covenants, agreements or undertakings of
the Sellers contained in this Agreement, any other Transaction Agreement or any
exhibit or schedule hereto or thereto; (iv) the matters set forth on any
Schedules delivered pursuant to this Agreement; and (v) any and all costs and
expenses (including reasonable legal and accounting fees) incident to the
enforcement of the indemnification rights of the MGT Indemnitees under this
Section 7.2.

 

7.3              Indemnification Obligations of the Purchaser(a)               
. The Purchaser agrees to indemnify, defend and hold harmless the Sellers and
their respective shareholders, officers, directors, managers, representatives,
agents, employees and Affiliates (collectively, the “Seller Indemnitees”, and,
together with the MGT Indemnitees, the “Indemnitees”) from and against any
Losses arising out of, based upon or resulting from: (i) the breach of any
representation or warranty of the MGT Parties which is contained in this
Agreement, any other Transaction Agreement or any exhibits or schedules hereto
or thereto; (ii) any breach or failure to perform any of the covenants,
agreements or undertakings of the MGT Parties contained in this Agreement, any
other Transaction Agreement or any exhibits or schedules hereto or thereto; and
(iii) any and all costs and expenses (including reasonable legal and accounting
fees) incident to the enforcement of the indemnification rights of the Seller
Indemnitees under this Section 7.3.

 

7.4              Notification of Claims. In the event that any Party asserts a
claim for indemnification hereunder, such Party shall (a) provide the
indemnifying Party (“Indemnifying Party”) with prompt written notice of the
nature of such claim (an “Indemnification Notice”), (b) make available to the
Indemnifying Party all relevant information which is material to the claim and
which is in the possession of the Indemnitee and (c) otherwise reasonably
cooperate with the Indemnifying Party with respect to such claim; provided,
however, that the failure of an Indemnitee to deliver an Indemnification Notice
under this Section 7.4 shall not relieve the Indemnifying Party of its
indemnification obligations under this Article 7 unless and only to the extent
that such Indemnifying Party is materially prejudiced by such failure.

 

19

 



7.5              Investigation. The right to indemnification, payment of Losses
or any other remedy based on the representations, warranties and the covenants
hereunder will not be affected by any investigation conducted with respect to,
or any knowledge acquired, or capable of being acquired at any time, whether
before or after the Closing Date, with respect to the accuracy or inaccuracy of,
or compliance with, any such representation, warranty or covenant. Furthermore,
no information or knowledge obtained in any investigation pursuant this
Agreement or any other Transaction Agreement shall affect or be deemed to modify
any representation, warranty or covenant contained herein or therein.

 

7.6              Third-Party Claims. The obligations and liabilities of an
Indemnifying Party under this Article 7, with respect to Losses resulting from a
claim brought by any third party (a “Third-Party Claim”) shall be subject to the
following terms and conditions:

 

(a)                Promptly after delivery of an Indemnification Notice in
respect of a Third-Party Claim, the Indemnifying Party may elect, by written
notice to the Indemnitee within ten (10) days of an Indemnification Notice, to
undertake the investigation and defense thereof with counsel reasonably
satisfactory to the Indemnitee, at the sole cost and expense of the Indemnifying
Party. If the Indemnifying Party chooses to defend any Third-Party Claim, the
Indemnitee shall cooperate with all reasonable requests of the Indemnifying
Party and shall make available to the Indemnifying Party any books, records or
other documents within its control that are necessary or appropriate for such
defense.

 

(b)               In the event that the Indemnifying Party, within ten (10) days
after receipt of an Indemnification Notice, does not so elect to defend such
Third-Party Claim, the Indemnitee will have the right to undertake the
investigation and defense of such Third-Party Claim for the account of the
Indemnifying Party. The Indemnitee shall not settle or compromise any
Third-Party Claim, or consent to the entry of a judgment, whether or not the
Indemnifying Party shall elect to defend such Third-Party Claim, without the
written consent of the Indemnifying Party (which consent may not be unreasonably
withheld).

 

8.                  MISCELLANEOUS.

 

8.1              Costs and Attorney’s Fees. The Parties agree that in the event
it becomes necessary for any Party to institute litigation or obtain the
services of an attorney in order to enforce its rights under the provisions of
this Agreement, then, in that event, the prevailing Party as determined by a
court of competent jurisdiction, may be awarded reasonable attorney’s fees and
costs expended in pursuit of such litigation, including appellate litigation.

 

8.2              Notices. All notices, requests, claims, demands, waivers,
instructions, documents and other communications to be given pursuant to this
Agreement shall be in writing and shall be delivered personally, faxed, or sent
by nationally-recognized overnight courier to a Party at the address set forth
below for such Party or to such other address as the Party to whom notice is to
be given may have furnished to the other Parties hereto in writing in accordance
herewith. Any such notice or communication shall be deemed to have been
delivered and received (a) in the case of personal delivery, on the date of such
delivery, (b) in the case of faxing, on the date sent (or on the first Business
Day following the date sent if the date sent is not a Business Day) if
confirmation of successful transmission is received, and (c) in the case of a
nationally-recognized overnight courier, on the first Business Day after the
date when sent for overnight delivery:

 

20

 



If to the MGT Parties, to:

 

MGT Capital Investments, Inc.

500 Mamaroneck Avenue – Suite 204

Harrison, NY 10528

Attention: Robert B. Ladd CFA

Fax: (914) 630-7532

 

with a copy (which will not constitute notice) to:

 

Dickstein Shapiro LLP

1633 Broadway

New York, NY 10019

Attention: Barry Seidel

Fax: (917) 677-8183

 

If to the Company, to:

 

FanTD LLC

384 Broadway, 2nd Floor

Saratoga Springs, NY 12866

Attention: George Licata

 

If to a Seller, to such Seller’s address on Schedule 3.1 hereto

 

                        with a copy (which will not constitute notice) to

 

The Law Offices of Philip J. Mellea

399 Knollwood Road #111

White Plains, NY 10603

Attention: Philip J. Mellea, Esq.

Fax: (914) 997-1778

 

8.3              Entire Agreement. This Agreement (including the exhibits and
schedules hereto), and the other Transaction Agreements constitute the entire
agreement among the Parties with respect to the subject matter hereto and
supersede all prior agreements and understandings, both oral and written, among
the Parties with respect to the subject matter of this Agreement.

 

8.4              Governing law; Consent to Jurisdiction.

 

(a)                This Agreement shall be governed and construed in accordance
with the laws of the State of New York, without regard to the conflict of laws
rules thereof.

 

(b)               The Parties hereto irrevocably: (a) agree that any suit,
action or other legal proceeding arising out of this Agreement shall be brought
in the United States District Court for the Southern District of New York or in
the Borough of Manhattan, New York Supreme Court, (b) consent to the
jurisdiction of each such court in any suit, action or proceeding, (c) waive any
objection which they, or any of them, may have to the laying of venue of any
such suit, action or proceeding in any of such courts, and (d) agree that
service of process by overnight courier or registered or certified mail, at the
addresses listed in Section 8.2 shall be good and sufficient service of process.
EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

21

 



8.5              Binding effect. This Agreement shall be binding upon and shall
inure to the benefit of the Parties hereto and their respective heirs, personal
representatives, successors and permitted assigns. This Agreement may not be
assigned by any Party hereto without the prior written consent of the other
Parties, which consent may be withheld at the discretion of each Party whose
consent is requested and any purported assignment, unless so consented to, shall
be void and without effect.

 

8.6              Waivers and Amendments. This Agreement may be amended,
superseded, cancelled, renewed or extended, and the terms hereof may be waived,
only by a written instrument signed by the Parties hereto or, in the case of a
waiver, by the Party waiving compliance. Any Party may waive any
misrepresentation by any other Party, or any breach of warranty by, or failure
to perform any covenant, obligation or agreement by any other Party, provided
that mere inaction or failure to exercise any right, remedy or option under this
Agreement, or any delay in exercising the same, will not operate as nor shall be
construed as a waiver, and no waiver will be effective unless set forth in
writing and only to the extent specifically stated therein, and no single or
partial exercise of any such right, power or privilege will preclude any further
exercise thereof or the exercise of any such right, power or privilege will
preclude any further exercise thereof or the exercise of any other such right,
power or privilege.

 

8.7              Recitals, Exhibits and Schedules. The recitals to this
Agreement and all exhibits and schedules attached hereto are hereby incorporated
by reference into, and made a part of, this Agreement.

 

8.8              Headings. The descriptive headings in this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

8.9              Severability. If any provision of this Agreement is determined
to be illegal or unenforceable, such provision will be deemed amended to the
extent necessary to conform to Applicable Law, or, if it cannot be so amended
without materially altering the intention of the Parties, it will be deemed
stricken and the remainder of this Agreement will remain in full force and
effect.

 

8.10          Specific Performance. Each of the Parties hereto acknowledges and
agrees that the other Parties hereto would be irreparably damaged in the event
any of the provisions of this Agreement were not performed in accordance with
their specific terms or were otherwise breached and that there would be no
adequate remedy at law or in monetary damages to compensate for any such breach.
Accordingly, each Party hereto agrees that, in addition to any remedy to which
such Party may be entitled at law or in equity, they each shall be entitled to
injunctive relief to prevent breaches of the provisions of this Agreement and to
enforce specifically this Agreement and the terms and provisions hereof, in each
case without being required to post a bond or other security.

 

22

 



8.11          Fees and Expenses. Subject to Section 8.2, the Sellers, the
Company and the MGT Parties shall each pay their own expenses incidental to the
preparation and negotiation of this Agreement and the consummation of the
transactions contemplated hereby.

 

8.12          Legal Representation of the Parties. Each of the Parties hereto
has had the opportunity to have its own legal counsel independently advise such
Party with respect to the transactions contemplated by this Agreement and the
other Transaction Agreements. The Parties expressly agree that the language used
in this Agreement shall be deemed to be the language chosen by the Parties
hereto to express their mutual intent, and no provision of this Agreement should
be construed against or interpreted to the advantage of any Party hereto by
reason of such Party or its legal counsel having drafted or participated in the
drafting thereof.

 

8.13          Payment of Transfer Costs and Expenses. All stamp, transfer,
documentary, sales, use, bulk, registration and other such Taxes and fees
(including penalties and interest) which may be imposed in any jurisdiction in
connection with, or arising from any of the transactions set forth herein shall
be paid by the Sellers.

 

8.14          No Third Party Beneficiaries. This Agreement is solely for the
benefit of the Parties hereto and their successors and permitted assigns and,
except with respect to the rights of the MGT Indemnitees and the Seller
Indemnitees under Article 7, this Agreement shall not be deemed to confer upon
any third party any remedy, claim, reimbursement or other right in addition to
those which may exist without regard to this Agreement.

 

8.15          Counterparts; Signatures. This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original and all of which
together will constitute one and the same instrument. This Agreement and any
amendments hereto, to the extent executed and delivered by means of a facsimile
machine or e-mail of a PDF file containing a copy of an executed agreement (or
signature page thereto), shall be treated in all respects and for all purposes
as an original agreement or instrument and shall have the same binding legal
effect as if it were the original signed version thereof.

 

[Remainder of Page Intentionally Blank; Signature Page Follows]

 

23

 

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the day and
year first above written.

 

  PURCHASER:  

MGT SPORTS, INC.

 

 

By: /s/ Robert B. Ladd                   

Name: Robert B. Ladd

Title: President and CEO

 

 

MGT:

 

MGT CAPITAL INVESTMENTS, INC.

 

 

By: /s/ Robert B. Ladd                   

Name: Robert B. Ladd

Title: President and CEO

      COMPANY:  

FANTD LLC

 

 

By: _____________________________

Name:

Title:

 

      FOUNDERS:  

 

/s/ Michael L. Mosiello                  

Michael L. Mosiello

 

  /s/ Jonathan Licata                         



Jonathan Licata

 

  /s/ George Licata                            



George Licata

 

 

/s/ Christopher Hutter                   

Christopher Hutter

 

 

 

 

[Signature Page 1 to Securities Purchase Agreement]

 



 



 

OTHER SELLERS:

 

 

PROSTAR ENTERPRISES, INC.

 

 

By: /s/ Matthew Probert_____________

Name: Matthew Probert

Title: Treasurer

 

 

E & R POLISHING CORP.

 

 

By: /s/ Rafael Abramov______________

Name: Rafael Abramov

Title: President

 

  /s/ Louis Venturino                                 



Louis Venturino

 

 

/s/ Brian L. Mosiello                                



Brian L. Mosiello

 

 

/s/ Kenneth Hutter                                  



Kenneth Hutter

 

 

/s/ Nicholas Costa                                   



Nicholas Costa

 

 

/s/ Frank Mongero Jr.                              



Frank Mongero Jr.

 

 

  

[Signature Page 2 to Securities Purchase Agreement]





